NOTE: This order is nonprecedential.

written gamma Qtuurt of gppeals
for the jfeheral (Eirwit

MIDTRONICS, INC.,
Plaintiff-Appeal lee,

V.

AURORA PERFORMANCE PRODUCTS _LLC
(DOING BUSINESS AS ARGUS ANALYZERS) AND

BPPOWER, INC.,
Defendants-Appellants.

2011-1589

Appeal from the United States District Court for the
Northern District of Illinois in case no. OB-CV—3917, Judge
Milton I. Shadur.

ON MOTION

Before LINN, Circuit Judge.
0 R D E R

BPPower, Inc. submits a motion for a stay of the re-
call provision of a permanent injunction, revised on No-
vember 8, 2011, that requires, inter alia, that the
appellants recall accused products from end-users and
that they offer cash refunds "to end-users in exchange for

MIDTRONICS V. AURORA PERFORMANCE 2

returning Accused Products to Defendants." BPPower
also submits a motion to stay execution of the judgment
insofar as it requires them to pay $1,265,000 in attorney
fees, costs and prejudgment interest. BPPower also
moves for "immediate action.”

Upon consideration thereof,

IT Is ORDERED THAT:

(1) Midtronics, Inc. is directed to respond to the mo-
tions no later than December 14, 2011.

(2) The recall provision is temporarily stayed, pend-
ing the court's receipt of Midtronics' response and the
court's consideration of the papers submitted. Execution
of the monetary judgment is also temporarily stayed,
pending the court's consideration of the papers submitted.

(3) The motion for "immediate action" is denied.

FOR THE 000RT
 D g  Isl Jan Horbal
Date Jan Horbaly
Clerk
cc: James R. Burdett, Esq. FEEED
Craig M. Scott, Esq. u'siﬁﬁwgggalpdglzhsrfm
88 D£C 09 2011
JAN HQRBALY

CLERK